            Case 1:20-cv-03265-UNA Document 3 Filed 11/16/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JASON WAYNE NAILLIEUX,                               )
                                                     )
                         Plaintiff,                  )
                                                     )
       v.                                            )       Civil Action No. 20-3265 (UNA)
                                                     )
UNITED STATES OF AMERICA                             )
CHAIN OF COMMAND,                                    )
                                                     )
                         Defendant.                  )

                                      MEMORANDUM OPINION

       The trial court has the discretion to decide whether a complaint is frivolous, and such

finding is appropriate when the facts alleged are irrational or wholly incredible. See Denton v.

Hernandez, 504 U.S. 25, 33 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989) (“[A]

complaint, containing as it does both factual allegations and legal conclusions, is frivolous where

it lacks an arguable basis either in law or in fact.”). Having reviewed the complaint and its

exhibits carefully, the Court concludes that what factual contentions are identifiable are baseless

and wholly incredible.

       The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

DATE: November 16, 2020                              /s/
                                                     KETANJI BROWN JACKSON
                                                     United States District Judge
